                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                   March 27, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

TOWNSEL MYERS,                               §
                                             §
        Plaintiff,                           §
                                             §   CIVIL ACTION NO. 2:20-CV-20
v.                                           §
                                             §
CCPD,                                        §
                                             §
        Defendant

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R), entered on March 2, 2020. (D.E. 11). The M&R recommends

that the Court dismiss Plaintiff’s complaint (D.E. 1) with prejudice for failure to state a

claim for relief and as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). (D.E. 11, p. 4).

       Plaintiff was provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General

Order No. 2002-13. No objection has been filed. When no timely objection has been

filed, the district court need only determine whether the Magistrate Judge’s M&R is

clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th

Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A. H-14-2700,

2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the

Magistrate Judge, the record, and the applicable law, and finding that the M&R is not

clearly erroneous or contrary to law, the Court ADOPTS the M&R in its entirety.
1/2
(D.E. 11). Accordingly, Plaintiff’s complaint (D.E. 1) is DISMISSED WITH

PREJUDICE. The Clerk of Court is ORDERED to administratively CLOSE this case.



            SIGNED and ORDERED this 27th day of March 2020.



                                          DAVID S. MORALES
                                          UNITED STATES DISTRICT JUDGE




2/2
